office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 jkeeney postn-123061-07 uilc date date to territory director gulf states area examination psp third party communication none date of communication not applicable from branch chief branch passthroughs special industries --------------------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent ----------------------------------------- ------------------------ ------------------------------- ------------------------ ----------------------- ----------------- ------------------- ------------------ legend trust x a date date date issue will a net_operating_loss nol_carryover to which trust succeeded pursuant to postn-123061-07 sec_642 of the internal_revenue_code be permitted as a deduction of the s portion of that trust following its election to be an electing_small_business_trust esbt conclusion trust is not entitled to deduct any amount attributable to the nol to which it succeeded pursuant to sec_642 from the s portion of trust following its esbt election facts trust was created pursuant to the last will and testament of a who died on date trust a residuary testamentary_trust was funded on date with various assets including the stock of x an s_corporation prior to a’s death a held the x stock directly during the administration of a’s estate the estate did not have sufficient income to absorb losses attributable to the x stock which gave rise to a nol as defined under sec_172 the nol_carryover remained unused upon the termination of a’s estate on date the same date that trust was funded as a residuary testamentary beneficiary of a’s estate_trust succeeded to the nol_carryover that was unused by a’s estate at the time of its termination under sec_642 trust qualified as a permissible s_corporation shareholder under sec_1361 during the 2-year period beginning on date the date the x stock was transferred to it pursuant to a’s will in order to remain an eligible trust following the 2-year period the trustee made an election for trust to be an esbt under sec_1361 effective date law and analysis sec_642 provides that a nol_carryover under sec_172 or a capital_loss_carryover under sec_1212 shall be allowed as a deduction in accordance with regulations prescribed by the secretary to the beneficiaries succeeding to the property of the estate_or_trust sec_1_642_h_-3 of the income_tax regulations provides that the phrase beneficiaries succeeding to the property of the estate_or_trust means those beneficiaries upon termination of the estate_or_trust who bear the burden of any loss for which a carryover is allowed or of any excess of deductions over gross_income for which a deduction is allowed under sec_642 postn-123061-07 sec_1_642_h_-3 provides that in the case of a testate estate the phrase normally means the residuary beneficiaries including a residuary_trust and not specific legatees or devisees pecuniary legatees or other nonresiduary beneficiaries sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part of subchapter_j of chapter as owned by an individual who is a resident_of_the_united_states is an eligible shareholder sec_1361 provides that for purposes of sec_1361 a_trust with respect to stock transferred to it pursuant to the terms of a will may be a shareholder but only for the 2-year period beginning on the day on which such stock is transferred to it sec_1361 provides that an esbt is an eligible shareholder sec_1361 defines an esbt sec_1361 provides that except as provided in sec_1361 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_641_c_-1 provides that an esbt is treated as two separate trusts for purposes of determining income_tax the portion of an esbt that consists of stock in one or more s_corporations the s portion is treated as one trust the portion of an esbt that consists of all the other assets in the trust is treated as a separate trust the non-s portion sec_641 provides that the taxable_income of the s portion is determined by taking into account only items of income loss deduction or credit that are i the items required to be taken into account under sec_1366 ii any gain_or_loss from the disposition of stock in an s_corporation and iii to the extent provided in regulations state or local_income_taxes or administrative expenses to the extent allocable to items described in sec_641 or sec_641 no deduction or credit shall be allowed for any amount not described in sec_641 and no item described in sec_641 shall be apportioned to any beneficiary postn-123061-07 we conclude that sec_641 provides a complete list of the items of income loss deduction or credit that the s portion of an esbt may take into account sec_642 flush language provides that no deduction or credit shall be allowed for any amount not described in this paragraph the nols that trust succeeded to under sec_642 are not described in sec_641 therefore the s portion of trust is precluded from taking deductions attributable to those nols however the nols should be available as a deduction to the non-s portion trust following trust’s esbt election case development hazards and other considerations this memorandum responds to a private_letter_ruling request from trust requesting a ruling that the nols to which it succeeded from the terminating estate will be available to trust following the esbt election after we informed the taxpayer’s representative that this office would require as part of the private_letter_ruling that no portion of the nols shall be available as a deduction to the s portion of trust the taxpayer withdrew its ruling_request this memorandum is necessary to inform your office of our position on the transaction the taxpayer does not agree that the nols should not be available to the s portion of trust the taxpayer argues that the nol should be allocated to the s portion of trust because the nol is attributable to losses sustained by x an s_corporation whose stock is held within the s portion of the trust we disagree with this interpretation we conclude that the plain language of sec_641 excludes the nol from being available to the s portion of trust this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ------------------------------------------- if you have any further questions
